Filed 11/2/22 P. v. West CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----
THE PEOPLE,                                                                                  C096215

                   Plaintiff and Respondent,                                   (Super. Ct. No. 22CR000269)

         v.

PATRICK JAMES WEST,

                   Defendant and Appellant.



         Appointed counsel for defendant, Patrick James West, filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) Our review of the record has disclosed an error in the fines imposed, as well as a
problem with the abstract of judgment. We will modify the judgment to correct this error
and direct the trial court to amend the abstract of judgment on remand. Finding no other
arguable errors that would result in a disposition more favorable to defendant, we will
affirm the judgment as modified.

                                                   BACKGROUND
         On February 15, 2022, defendant resolved the case against him by pleading guilty
to resisting a peace officer causing serious bodily injury (Pen. Code, § 148.10, subd. (a))
(subsequent undesignated statutory references are to the Penal Code) and in exchange


                                                             1
received a sentencing lid of three years and dismissal of the remaining charges. The
stipulated factual basis for his plea was a Department of Fish and Game report No.
220208NORFW0005.
       On March 14, 2022, the trial court denied defendant’s request for probation and
sentenced him to the midterm of three years with credit for 35 actual days, plus 34
conduct days for a total of 69 days’ custody credit. The court further imposed as
incorporated from the probation department’s report a $30 conviction assessment fee
(Gov. Code, § 70373), a $40 court operations assessment fee (§ 1465.8), a $900
restitution fine (§ 1202.4), and a $900 parole revocation restitution fine (§ 1202.45) “to
be stayed upon successful completion of parole.” Defendant timely appealed and did not
request a certificate of probable cause.

                                        DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant
was advised by counsel of his right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we
note that the trial court incorrectly directed that the $900 parole revocation restitution fine
imposed would be stayed upon successful completion of parole, instead of suspending
that fine until revocation of parole as required. (§ 1202.45, subd. (c).) We will modify
the judgment to correct this nondiscretionary sentencing choice. (People v. Smith (2001)
24 Cal.4th 849, 853-854.)
       Our review of the record has also disclosed that the abstract of judgment fails to
list the $30 conviction assessment fee (Gov. Code, § 70373) and $40 court operations


                                              2
assessment fee (§ 1465.8) imposed by the trial court through incorporation of the
probation department’s report. We will direct the trial court to correct the abstract of
judgment so that it matches the court’s oral pronouncement. (People v. Mitchell (2001)
26 Cal.4th 181, 185-186.) Finding no other arguable errors that are favorable to
defendant, we will affirm the judgment as modified.

                                       DISPOSITION
       The judgment is modified to reflect that the $900 parole revocation restitution fine
imposed is suspended pending revocation of parole, not “to be stayed upon successful
completion of parole.” (§ 1202.45, subd. (c).) Because this error was the result of what
appears to be a standard form utilized by the probation department, the trial court is
directed to ask the probation department to correct this form so that it will conform with
the legal requirements of Penal Code section 1202.45, subdivision (c). Further, the trial
court is directed to prepare an amended abstract of judgment reflecting the $30
conviction assessment fee (Gov. Code, § 70373) and the $40 court operations assessment
fee (§ 1465.8) imposed by the court and to forward a copy of the amended abstract to the
Department of Corrections and Rehabilitation. The judgment is affirmed as modified.




                                                  HULL, Acting P. J.


We concur:



MAURO, J.



BOULWARE EURIE, J.



                                             3